



EXHIBIT 10.1
TERMINATION AGREEMENT
This Termination Agreement (this "Agreement") is dated as of October 29, 2019,
by and between Triton International Limited, a Bermuda exempted company
incorporated with limited liability (the "Company") and Bharti Global Limited
(the "Sponsor Shareholder").
RECITALS:
WHEREAS, the Company and the Sponsor Shareholder are parties to the Sponsor
Shareholders Agreement (Warburg Pincus), dated as of November 9, 2015, as
amended on July 11, 2016 (the "Sponsor Shareholders' Agreement"); and
WHEREAS, the Company and the Sponsor Shareholder desire to terminate the Sponsor
Shareholders' Agreement, effective immediately, and any and all of the rights,
obligations and provisions thereunder, except as set forth in this Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
Section 1.Termination. Subject to the terms and conditions set forth herein, the
Sponsor Shareholders' Agreement, and the rights and obligations of the parties
thereunder, is hereby terminated, effective immediately, and shall be null and
void and no longer of any force or effect; provided, however, that (A) the
provisions of Section 4.02, Section 4.03, Article VI and, as it relates to the
foregoing provisions, Article I of the Sponsor Shareholders' Agreement shall
survive the termination of the Sponsor Shareholders' Agreement and remain valid
and binding obligations of the parties in accordance with their terms, and (B)
such termination shall not relieve any party from any liability with respect to
breaches of the Sponsor Shareholders' Agreement prior to such termination.


Section 2.Representations and Warranties. Each party to this Agreement hereby
represents and warrants to the other parties that: (a) it has full power,
authority and capacity, as applicable, to enter into this Agreement and to
perform its obligations hereunder in accordance with its provisions, (b) this
Agreement has been duly authorized, executed and delivered by such party, and
(c) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, moratorium or other similar laws affecting
creditors' rights generally and by general principles of equity.


Section 3.Further Assurances. In connection with this Agreement, the Company and
the Sponsor Shareholder shall execute and deliver any additional documents and
instruments and perform any additional acts that the Sponsor Shareholder
reasonably determines to be necessary or appropriate to effectuate and perform
the provisions of this Agreement.


Section 4.Miscellaneous.
4.1    Governing Law. This Agreement and any dispute arising out of, relating to
or in connection with this Agreement, shall be governed and construed in
accordance with the laws of the State of Delaware, without regard to any
conflicts of law provisions thereof that would result in the application of the
laws of any other jurisdiction.


4.2    Consent to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Delaware
Chancery Court located in Wilmington, Delaware (or, if the Delaware Chancery
Court declines to accept jurisdiction over a particular matter, the United
States District Court for the District of Delaware) and any appellate court
therefrom for any dispute arising out of or in connection with this Agreement
(and each party agrees that service of any process, summons, notice or document
by U.S. registered mail to the address set forth in Section 6.02 of the Sponsor
Shareholders' Agreement shall be effective service of process for any action,
suit or proceeding brought against it in any such court, provided that nothing
in this Section 4.2 shall affect the right of any party to serve legal process
in any other manner permitted by law). Each party hereto hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any proceeding arising out of this Agreement in any court
specified in the immediately preceding sentence, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such proceeding brought in any such court has been brought in an
inconvenient forum.







--------------------------------------------------------------------------------





4.3    Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.3.


4.4    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company, the Sponsor Shareholder and their
respective heirs, legal representatives, executors, administrators, successors
and permitted assigns.


4.5    Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, this Agreement does not create any rights, claims or benefits inuring
to any person that is not a party hereto, and it does not create or establish
any third party beneficiary hereto.


4.6    Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


4.7    Counterparts; Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument. Facsimile, .pdf and other
electronic signatures to this Agreement shall have the same effect as original
signatures.


4.8    Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.


[Signature Pages Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.


COMPANY


TRITON INTERNATIONAL LIMITED




By: /s/ JOHN BURNS
Name: John Burns
Title: Chief Financial Officer














SPONSOR SHAREHOLDER




BHARTI GLOBAL LIMITED




By: /s/ SEIKANTH BALACHANDRAN
Name: Seikanth Balachandran
Title: Director







